                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


BRYAN ROGERS                                                                  PLAINTIFF

V.                                     3:20CV00125 JM

PECO FOODS, INC.                                                              DEFENDANT

                                              ORDER

      Pending is Defendant’s motion to compel and motion for extension of time to complete

discovery and file dispositive motions. According to the Defendant, Plaintiff has failed to

respond to any of Defendant’s discovery requests in this case. Plaintiff has also failed to respond

to these motions.

     Defendant’s motion to compel (ECF No. 8) is GRANTED. Plaintiff is ordered to respond to

the Defendant’s First Set of Interrogatories and First Requests for Production of Documents on

or before 5:00 p.m. July 20, 2021. Defendant is directed to file a status report with the Court on

July 21, 2021. If Plaintiff fails to respond within this deadline, the case will be dismissed.

Defendant’s motion for extension of time (ECF No. 9) is held in abeyance pending the status

report.

          IT IS SO ORDERED this 15th day of July 2021.



                                                       __________________________________
                                                       James M. Moody Jr.
                                                       United States District Judge
